IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0077
                             Filed August 18, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

NATHAN LEE BROCKS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Kevin McKeever,

Judge.



      Defendant appeals his convictions for first-degree burglary, third-degree

kidnapping, domestic abuse assault causing bodily injury, and obstruction of

emergency communications. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                         2


SCHUMACHER, Judge.

       Nathan Brocks appeals his convictions for first-degree burglary, third-

degree kidnapping, domestic abuse assault causing bodily injury, and obstruction

of emergency communications. We conclude the district court did not abuse its

discretion in denying Brocks’s motions for mistrial. We conclude the court did not

abuse its discretion in ruling a defense witness’s proposed testimony that the victim

used methamphetamine in the past was not relevant nor admissible for

impeachment purposes. Furthermore, Brocks’s claims of ineffective assistance of

counsel cannot be raised in this direct appeal. We affirm his convictions.

       I.     Background Facts & Proceedings

       A reasonable jury could have found the following facts from evidence

presented at trial. Brocks and T.B. were married and had two children. There was

a history of domestic violence in their relationship. T.B. testified that in August

2015, Brocks pushed her while she was holding their daughter. The daughter

received a scrape on her forehead, and T.B. had a bump on her head. In January

2016, Brocks got into an argument with T.B. He broke her phone and hit her across

the face. In May 2016, T.B. asked Brocks to move out. As a result of the request,

Brocks grabbed T.B. and slammed her down on the kitchen floor, then covered her

mouth so she could not scream for help.

       In January 2019, Brocks and T.B. were separated and T.B. lived in an

apartment with the children. On January 3, Brocks called T.B. and threatened to

assault her. T.B. obtained a no-contact order due to such threat. She also

obtained a can of mace. T.B. came home at about 6:00 a.m. on January 6 after

spending the night with some friends. She opened her car door, and Brocks was
                                        3


“standing right there.” Brocks stated, “Bitch, get the fuck out of the car.” When

T.B. refused, Brocks reached into the car and began punching T.B. in the face.

Although T.B. managed to close the car door, Brocks jumped into the back seat

and continued to strike her.

      Brocks then dragged T.B. out of the car by her hair. She fell on the ground,

and Brocks kicked her in the face multiple times. Brocks then brought T.B. into

her apartment. The apartment was in disarray, with drawers dumped out and

clothes strewn about the apartment. All of the pictures were ripped off the wall

except the photos of the parties’ daughter. The sliding glass door to the apartment

had been broken, and the television stand had been overturned. Brocks dragged

T.B. across the broken glass and yanked her over the television stand. T.B. fell

onto her couch. She tried to get up more than once, but Brocks pushed her back

down and continued to hit her. T.B. asked to leave and get medical assistance,

but Brocks refused. When T.B. attempted to call 911, Brocks took her phone.

      After about two hours of the ongoing assault, Brocks took T.B.’s phone into

the bathroom. T.B. rolled off the couch and crawled into the kitchen, where she

was able to retrieve the can of mace. T.B. managed to get out of her apartment.

However, Brocks charged after her, grabbed her hair, and slammed T.B. into a

hallway wall. T.B., with her eyes closed, sprayed Brocks with the mace. T.B.

testified that she unloaded approximately half of the can of mace before Brocks

released her and she was able to run out the door of the apartment building and

across the street, where she received assistance from two women. One of the

women called 911. Officers were able to apprehend Brocks, who had returned to

T.B.’s apartment.
                                          4


       T.B. received medical assistance. She was diagnosed with a concussion,

a broken nose, and two black eyes. She also had an injury because her tooth went

through her lower lip. Brocks was charged with burglary in the first degree, in

violation of Iowa Code section 713.3 (2019); kidnapping in the third degree, in

violation of section 710.4; domestic abuse assault causing bodily injury, in violation

of section 708.2A(4); and obstruction of emergency communications, in violation

of section 727.5.1

       A jury found Brocks guilty of the charges. The district court denied Brocks’s

motions for judgment of acquittal and for a new trial. Brocks was sentenced to

terms of imprisonment not to exceed twenty-five years, fifteen years, fifteen years,

and thirty days, respectively. The sentences for third-degree kidnapping and

domestic abuse assault causing bodily injury were to be served concurrently but

consecutively to the sentence for first-degree burglary.        Brocks appeals his

convictions.

       II.     Motions for Mistrial

       Prior to trial, Brocks filed a motion in limine requesting a ruling that

prohibited evidence that he was released from prison on January 3, 2019. The

State resisted the motion. The court ruled the evidence was not relevant to the

charges against Brocks and was inadmissible.

       On direct examination during the jury trial, T.B. was asked about a phone

call Brocks made to her on January 3. T.B. testified, “He stated it was him, Nathan,

and he said, I’m out and I want to see my kids.” Brocks did not object to the


1Brocks was also charged with tampering with a witness, in violation of section
720.4, but this charge was dismissed.
                                           5


testimony. At the close of T.B.’s direct testimony, Brocks moved for a mistrial on

the ground that T.B.’s statement improperly indicated that Brocks had been in

prison.2 The court found the statement was ambiguous and denied the motion for

a mistrial.

         On cross-examination, T.B. was asked again about the telephone call on

January 3. She stated, “It was actually January—the day he got out, I believe it

was the—yeah, I think it was the 3rd.” Brocks renewed his motion for a mistrial.

The court denied the motion, stating, “But I will say that I am likely to grant the

mistrial if we hear any more about anything that is related to that.” Brocks declined

the court’s offer of a curative instruction.

         Brocks contends the district court abused its discretion by denying his

motions for a mistrial. We review a district court’s ruling on a motion for mistrial

for an abuse of discretion. State v. Newell, 710 N.W.2d 6, 32 (Iowa 2006). We

will reverse the court’s ruling if it is “clearly untenable or clearly unreasonable.”

State v. Goodson, 958 N.W.2d 791, 798 (Iowa 2021). “A ground or reason is

untenable when it is not supported by substantial evidence or when it is based on

an erroneous application of the law.” Fortune v. State, 957 N.W.2d 696, 703 (Iowa

2021).

         “[T]o show an abuse of discretion by the district court in denying a motion

for mistrial, the defendant must show prejudice that prevented the defendant from

having a fair trial.” State v. Tewes, No. 20-0253, 2021 WL 1904693, at *5 (Iowa



2The oral ruling on the motion in limine prohibited the State from mentioning that
Brocks was released from prison on January 4. Brocks’s release from prison
occurred just days prior to the charges at issue in the instant appeal.
                                            6


Ct. App. May 12, 2021). It is inappropriate for the State to violate a pretrial order

in limine but where the defendant is not prejudiced, the court does not abuse its

discretion in denying a motion for mistrial. Id. We consider whether the statements

relate to the charges at issue and were isolated. See State v. Haywood, No. 16-

1369, 2017 WL 4570510, at *6 (Iowa Ct. App. Oct. 11, 2017).

       The two references in question were ambiguous and were an insignificant

piece of T.B.’s testimony. The Iowa Supreme Court has found that mentioning the

defendant’s “drug charges” does not require a mistrial. See State v. Lopez-Aguilar,

No. 17-0914, 2018 WL 391672, at *4 (Iowa Ct. App. Aug. 15, 2018) (rejecting a

similar claim because “[t]he challenged evidence was insignificant given the length

of the trial and scope of the evidence” and “[t]he district court aptly characterized

the reference as ‘a throw-away line’”). Also, like in Newell, jurors were instructed

that Brocks was “not on trial” for any other wrongful acts and that they could only

be used “for the purpose of establishing motive and/or intent.” 710 N.W.2d at 32–

33.

       The trial court offered to give an additional cautionary or curative

instruction—but Brocks did not request one. Even if a witness makes a series of

improper references to a defendant’s criminal history, that does not require a

mistrial unless it becomes “so pervasive . . . that its prejudicial effect . . . could not

reasonably be cured by a limiting instruction.” See State v. Plain, 898 N.W.2d 801,

815 (Iowa 2017) (quoting State v. Belieu, 288 N.W.2d 895, 901–02 (Iowa 1980)).

Because Brocks had a way to “combat the evidence without compounding the

prejudice,” it was reasonable not to grant a mistrial. See id. (quoting Belieu, 288

N.W.2d at 901).
                                         7


       Lastly, the evidence against Brocks was strong—T.B. testified to the hours

of abuse she suffered, which were demonstrated in photos and a video admitted

into evidence.    See State v. Greene, 592 N.W.2d         24,   32    (Iowa    1999)

(considering     strength   of evidence in concluding no prejudice warranting a

mistrial).

       Although T.B. mentioned twice that Brocks “got out” on January 3, she did

not specifically state that he got out of prison, which would have violated the pre-

trial ruling on Brocks’s motion in limine. We agree with the court’s conclusion that

T.B.’s statements were ambiguous. Furthermore, there were no other references

in the record to the matter. Given the strength of the evidence offered by the State,

Brocks has not shown he was prejudiced by the court’s ruling or was denied a fair

trial. See State v. Huser, 894 N.W.2d 472, 498 (Iowa 2017) (noting a motion for

mistrial should be granted only when a defendant has been prejudiced). We

conclude the district court did not abuse its discretion in denying Brocks’s motions

for mistrial.

       III.     Evidentiary Ruling

       On cross-examination of T.B., defense counsel asked if she used

methamphetamine. T.B. stated she used “[o]nce in my lifetime, like in that period

of time.” She stated she had not used methamphetamine recently. Brocks testified

he saw T.B. sitting in her car outside the apartment building smoking crystal

methamphetamine on January 6. He stated he grabbed the pipe from her and a

baggie full of a white substance. Brocks testified T.B. tried to grab the baggie back

from him and he grabbed her and “slung her to the side.” Brocks stated T.B. was
                                            8


injured because she hit the side of a dumpster as she fell down. He stated he

threw away the drugs.

       Brocks wanted to present the testimony of Trevor Clinton. In an offer of

proof, Clinton testified that he previously used methamphetamine with T.B. When

questioned about January 6, Clinton stated, “Without being exact, I would like to

say I’d used prior to that and after.” Brocks argued that Clinton’s testimony was

relevant to substantiate his testimony about the incident. He also argued the

testimony was relevant to impeach T.B.’s statement that she was not using

methamphetamine during the time period this offense arose.

       The district court found Clinton’s proposed testimony was not relevant to

substantiate Brocks’s testimony because it did not corroborate anything about

whether T.B. used methamphetamine on January 6. The court also found Clinton’s

testimony was improper impeachment evidence on a collateral matter. The court

stated, “I don’t think the witness will offer anything else that will help the jury decide

the issues they’re supposed to decide.”

       Brocks claims the district court abused its discretion by ruling Clinton’s

testimony was not admissible as impeachment evidence.                He contends that

Clinton’s testimony was not about a collateral matter but was relevant to a

legitimate issue in the case. He points out that his specific intent was relevant to

the issues of first-degree burglary and third-degree kidnapping. See State v. Ernst,

954 N.W.2d 50, 55 (Iowa 2021) (burglary); State v. Walker, 856 N.W.2d 179, 185

(Iowa 2014) (kidnapping). Brocks testified that he did not intend to hurt T.B. but

she was accidentally injured when he flung her aside because she attacked him

for taking her drugs. He asserts that Clinton’s testimony that T.B. was using
                                          9


methamphetamine during the time period in question helped to corroborate his

defense.

       Under Iowa Rule of Evidence, 5.402, “[o]nly relevant evidence is

admissible.” State v. Buelow, 951 N.W.2d 879, 885 (Iowa 2020). “Evidence meets

the test for relevance if ‘[i]t has any tendency to make a fact more or less probable

than it would be without the evidence’ and ‘[t]he fact is of consequence in

determining the action.’” Id. (citing Iowa R. Evid. 5.401). “The test is ‘whether a

reasonable [person] might believe the probability of the truth of the consequential

fact to be different if he knew of the proffered evidence.’” State v. Plaster, 424

N.W.2d 226, 229 (Iowa 1988) (citation omitted). The corollary to the rule stating

that evidence must be relevant to be admissible is that evidence that is not relevant

is inadmissible. See State v. Putman, 848 N.W.2d 1, 9 (Iowa 2014) (“Irrelevant

evidence is, of course, inadmissible evidence.”).

       The district court did not abuse its discretion by concluding that Clinton’s

proposed testimony was not relevant because he had no knowledge about whether

T.B. used methamphetamine on January 6.             Clinton testified that he used

methamphetamine with T.B. but was vague about time periods. Referring to the

date of January 6, he stated, “Without being exact, I would like to say I’d used prior

to that and after.” He was more certain about using methamphetamine with T.B.

after Brocks was arrested on January 6. When counsel tried to narrow down the

time period, Clinton could not remember specific dates.          Clinton’s proposed

testimony did not have a “tendency to make a fact more or less probable than it

would be without the evidence.” See Iowa R. Evid. 5.401. Because the evidence
                                          10

was not relevant, it was inadmissible and the court properly excluded it. See

Putman, 848 N.W.2d at 9.

       Brocks also claims Clinton’s testimony should have been admitted in order

to impeach T.B.’s credibility. On cross-examination, T.B. was questioned:

                Q. You have used methamphetamine at different times in your
       life, though; correct? A. Once in my life, yes.
                Q. Just once? A. Once in my lifetime, like in that period of
       time. Not recent at all.

Brocks asserts that T.B. untruthfully stated she had only used methamphetamine

once in her lifetime and Clinton’s testimony was necessary to show she was not

credible.

       An examination of T.B.’s testimony, however, shows she was stating there

was one period in her life when she used methamphetamine—not that she had

only used it one time. In this light, Clinton’s proposed testimony was not in conflict

with T.B.’s testimony and did not challenge her credibility. T.B. testified she used

methamphetamine during a period of time and Clinton’s testimony agrees that

there was a period of time when she used methamphetamine. The district court

noted there was evidence through T.B.’s own testimony to show she used

methamphetamine in the past and Clinton’s proposed testimony did not add any

additional information for the jury.    We conclude the court did not abuse its

discretion in ruling Clinton’s proposed testimony was not admissible for

impeachment purposes.

       IV.    Ineffective Assistance

       Brocks claims he received ineffective assistance because defense counsel

did not challenge the sufficiency of the evidence to support his convictions for first-
                                          11


degree burglary and third-degree kidnapping. He states that T.B. was not at home

when he entered her apartment and asserts that the apartment was not an

occupied structure. He claims the issue should have been raised in a motion for

judgment of acquittal.

       The State responded that section 814.7 (Supp. 2019) prohibited Brocks

from making a claim of ineffective assistance of counsel on direct appeal. Section

814.7 provides:

              An ineffective assistance of counsel claim in a criminal case
       shall be determined by filing an application for postconviction relief
       pursuant to chapter 822. The claim need not be raised on direct
       appeal from the criminal proceedings in order to preserve the claim
       for postconviction relief purposes, and the claim shall not be decided
       on direct appeal from the criminal proceedings.

Brocks claims section 814.7 violates his due process rights, his equal protection

rights, and interferes with his right to the effective assistance of counsel. He

asserts the statute improperly restricts the jurisdiction of appellate courts.

       These issues were recently addressed by the Iowa Supreme Court in State

v. Treptow, where the court denied the defendant’s equal protection challenges to

section 814.7. 960 N.W.2d 98, 106–07 (Iowa 2021). The court also found, “The

right to the effective assistance of appellate counsel where direct appeal is

available does not create an entitlement to direct appeal as a matter of right and a

further entitlement to present any and all claims on direct appeal as a matter of

right.” Id. at 107. In addition, “There is no due process right to present claims of

ineffective assistance of counsel on direct appeal.” Id. at 108.

       We conclude that based on section 814.7, Brocks cannot raise his claims

of ineffective assistance of counsel in this direct appeal. Such claims must be
                                         12

raised in postconviction relief proceedings. See Iowa Code § 814.7; State v.

Watson, No. 20-1333, 2021 WL 2452049, at *3 (Iowa Ct. App. June 16, 2021).

       Alternatively, Brocks asks the court to adopt a plain error rule. The Iowa

Supreme Court has declined to adopt a plain error rule. See State v. Martin, 877

N.W.2d 859, 866 (Iowa 2016) (“[W]e have repeatedly declined ‘to abandon our

preservation of error rules in favor of a discretionary plain error rule.’” (citation

omitted)). The Iowa Court of Appeals is not “at liberty to overturn Iowa Supreme

Court precedent.” Nationwide Agribusiness Ins. Co. v. PGI Int’l, 882 N.W.2d 512,

518 n.4 (Iowa Ct. App. 2016). We conclude the plain error rule should not be

applied.

       We affirm Brocks’s convictions.

       AFFIRMED.